Citation Nr: 0606792	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from January 1962 to November 
1964.

By rating decision in August 2002, entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran received written notice of this denial by letter in 
that same month.  The veteran failed to file a timely appeal 
following receipt of the August 2002 notice of denial; 
therefore, the August 2002 rating decision is final.  

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The veteran has requested 
that the claim of service connection for bilateral hearing 
loss be reopened.

The issue of entitlement to service connection for bilateral 
hearing loss on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
bilateral hearing loss was denied by rating decision in 
August 2002.

2.  The appellant received written notice of this denial by 
letter in August 2002; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen service connection for bilateral hearing loss 
is sufficient to raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

Evidence received since the August 2002 rating decision that 
denied entitlement to service connection for bilateral 
hearing loss is new and material, and the appellant's claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the November 1964 
separation physical examination are silent regarding the 
presence of bilateral hearing loss.

Medical records from the Henry Ford Hospital from the mid to 
late 1990s showed treatment for bilateral hearing loss.  

Medical records from Lucas Hearing Aid Service from February 
2001 showed treatment for bilateral hearing loss.  

By rating decision in August 2002, entitlement to service 
connection for bilateral hearing loss was denied as it was 
determined that bilateral hearing loss was first manifest 
many years after service and there was no competent evidence 
to connect current bilateral hearing loss with service many 
years before.  The veteran received written notice in August 
2002 with regard to the denial of the claim of service 
connection for bilateral hearing loss.  He failed to take any 
action with respect to the August 2002 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen the claim of service 
connection for bilateral hearing loss, the veteran must 
present or secure new and material evidence with respect to 
the August 2002 claim that has been disallowed.  38 C.F.R. 
§§ 3.104, 20.302 (2005). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the August 2002 rating decision 
includes the following.    

A November 2002 statement from Lucas Hearing Aid Service 
indicates that upon review of the veteran's hearing history 
including audiograms and examinations, it was opined that it 
was likely that his military service contributed to his 
hearing loss as his type of high frequency hearing loss was 
typically brought on by noise exposure.

A December 2002 statement from Henry Winkler, M.D., includes 
the opinion that the veteran's hearing loss was most likely 
due to his exposure to excessive noise in the service.  

Multiple statements were received in May 2003 from the 
veteran's friends and family members to the effect that the 
veteran had long exhibited manifestations of bilateral 
hearing loss.  

The additional evidence submitted relates to an unestablished 
fact necessary to substantiate the veteran's claim; that is, 
whether the veteran currently suffers from bilateral hearing 
loss that is related to service.  The private medical 
examiners have opined that there was a connection between 
current hearing loss and service and the individuals 
providing statements are competent to relate what they 
observed in terms of the veteran's purported hearing loss in 
the early post service years.  Therefore, the additional 
evidence establishes a putative link between current 
bilateral hearing loss and service.  Thus, the additional 
evidence submitted raises a reasonable possibility of 
substantiating this claim and it constitutes new and material 
evidence.  Accordingly, the veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his claim.  Consequently, the Board finds that no 
prejudice will inure to the veteran as a result of this 
decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), imposed certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board again notes that the issue at bar 
must be remanded for additional development.  Consequently, 
as the Board has determined that new and material evidence 
has been submitted relative to the service connection claim 
for bilateral hearing loss, further action under the Veterans 
Claims Assistance Act of 2000 will be accomplished as part of 
the development of the underlying claim of service 
connection.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral hearing loss.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has not received a VA audiology 
examination to determine whether he suffers from bilateral 
hearing loss pursuant to VA's regulatory guidelines.  
Moreover, a VA audiology examination is necessary to obtain a 
nexus opinion as to the putative relationship between current 
hearing loss and service based on a review of the veteran's 
entire medical history to include the inservice audiological 
evaluations that were consistently within the normal range. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiology examination.  
The claims folder must be made available 
to the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  If a diagnosis 
of bilateral hearing loss is rendered, 
then based on a review of the entire 
record and the current examination, the 
audiologist should render an opinion as 
to whether it is at least as likely as 
not that bilateral hearing loss is 
related to acoustic trauma suffered 
during military service.  All factors 
upon which the medical opinion is based 
must be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


